DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0058], 6th line, add “plate” before “2”.
In paragraph [0058], 9th line, replace “5” with “2” after “moving mold plate”.
In paragraph [0065], 8th line, replace “fixed die plate 5” with “fixed mold plate 5”.
In paragraph [0065], 8th line, replace “fixed die 4” with “fixed mold 4”.
In paragraph [0069], 17th line, replace “17” with “25” after “pressure chamber”.
In paragraph [0069], 18th line, replace “17” with “25” after “pressure chamber”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the 14th line of claim 1, add “a” before “middle” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner corner of the fixed mold plate" in the 14th line on page 4 of the amendment.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” before “inner” to obtain proper antecedent basis.
Claim 1 recites the limitation "the inner corner of the moving mold plate" in the 1st line on page 5 of the amendment.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” before “inner” to obtain proper antecedent basis.
Claim 1 recites the limitation "the injection rod assembly" in the 6th line on page 5 of the amendment.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is unclear whether this limitation should be changed to "the first injection rod assembly" or "the second injection rod assembly".  Correction and clarification are required.
With regard to claim 1, bridging the 15th and 16th lines on page 5 of the amendment, the limitation “the sleeve constant pressure connection port is connected to the constant pressure passage connection port” is unclear, since neither of these structures is distinctly defined with these terminologies in the specification.  In this instance, it is believed that the above limitation (possibly) should be changed to “the 
Claim 2 recites the limitation "the gap" bridging the 9th and 10th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 5 recites the limitation "the four inner corners" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on December 27, 2021.  The amendments overcome the prior objection to the abstract and the prior 35 USC 112(b) rejections.  However, the applicants did not address the six prior objections to the specification (from section 2 of the non-final Office Action mailed September 9, 2021) since the applicants did not provide “marked-up” and “clean” copies of a substitute specification (in referring to their statement at the top of page 2 of non-final action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 28, 2022